WYNN, Judge
dissenting.
Preliminary, I point out that in nearly all of the approximately 1600 written opinions that this Court writes each year, each three-judge panel is remarkably able to fashion out a majority opinion in which at least two of the three judges agree. This case presents the rare situation where neither of the three judges on this panel agrees on the reasoning for resolving the issues before us. But see State v. Alston, - N.C. App.-, -S.E.2d - (filed 2 December 2003) (COA02-1612). Thus, there is no majority opinion in this case, only a majority agreement as to the result since Judge Levinson writes a second opinion concurring only in the result of Judge Tyson’s opinion, and I dissent from both opinions. Accordingly, neither the first, second nor dissenting opinion carries any precedential value. To obtain a definitive opinion on the issues they present, the parties must now make an appeal to the Supreme Court of North Carolina, our State’s en banc appellate court.
In this case, less than two months before the parties separated, ASA offered employment, by letter dated 10 December 1999, to Ms. Ubertaccio with a start date of 1 January 2000. Under that offer of employment, Ms. Ubertaccio could become eligible to receive a *36510,000 share ASA stock grant5 in the year 2000 conditioned on (1) her remaining an employee in good standing at the end of her six-month evaluation period, and (2) upon signing a covenant not to compete (to receive in excess of 8,000 shares).6 For the twenty-nine days that Ms. Ubertaccio was employed by ASA before the parties separated on 29 January 2000, Judge Tyson concludes that the conditional stock agreement rendered the stock that she ultimately received upon completing those conditions after the parties separated, marital. On different grounds not presented by either of the parties7, Judge Levinson joins Judge Tyson in affirming the unequal award of $45,100.00 (55%) to Mr. Ubertaccio out of the total stock proceeds of $82,637.00.1 dissent.
As stated in Fountain v. Fountain, 148 N.C. App. 329, 337, 559 S.E.2d 25, 32 (2002) (emphasis supplied),
“[S]tock options are a salary substitute or a deferred compensation benefit and if received during the marriage and before the date of separation and acquired as a result of the efforts *366of either spouse during the marriage and before the date of separation, stock options are properly classified as marital property, even if they cannot be exercised until a date after the parties divorce.”
Thus, Fountain teaches that to be classified as marital, stock options must be (1) received during the marriage, (2) before the date of separation, and (3) acquired as a result of the efforts of either spouse during the marriage and before the date of separation. In short, I would not extend Fountain to allow a party to obtain the benefits of a conditional stock offer that are received after separation.
Indeed, the record shows that Plaintiff did not become contractually entitled to receive shares prior to separation. To the contrary, Plaintiff received only an opportunity to receive stock options if she fulfilled the conditions of employment. Before the date of separation, she had received no stock options; rather, the stock options in this case were not received until months after the date of separation when Ms. Ubertaccio completed her evaluation period. Moreover, Ms. Ubertaccio did not execute the Covenant Not to Compete until 1 September 2000, over eight months after the date of separation.8 Thus, in light of the fact that the shares of stock were not “received during the marriage and before the date of separation,” under Fountain, the trial court erred by classifying the conditional stock options as classified as marital property.9
Furthermore, the fact that Ms. Ubertaccio continued to work for more than five months and executed a Covenant Not to Compete to obtain stock options, fits within N.C. Gen. Stat. § 50-20(b)(4)(a)’s definition of “post-separation actions or activities.” Thus, the trial court erred in determining that the net proceeds of the stock rights were divisible.
Additionally, even assuming that the conditional stock options were properly classified as marital, the record shows that the stock options were acquired partially as a result of services rendered *367before the date of separation, and partially as a result of services rendered beyond the date of separation. Thus, the trial court erred in awarding Mr. Ubertaccio $45,100.00 of the $82,637.00 stock proceeds. See N.C. Gen. Stat. § 50-20.1(d).
Finally, the trial court failed to make sufficient findings of fact regarding the classification and valuation of the stock options. See, Hall v. Hall, 88 N.C. App. 297, 363 S.E.2d 189 (1987).10 Here, the trial made no findings regarding on the dates the stocks were granted, vested or matured. Moreover, no finding of fact was made regarding the effect of the Covenant Not to Compete.
I, therefore, respectfully dissent.

. The concurring in the result opinion seeks to make a distinction between “stock grants” and “stock options.” However, under the language of the contract, at best, the company made a “conditional stock offer” to Plaintiff. That language states, “If you are still an employee in good standing with ASA,... then you will be eligible to receive a stock grant.” Surely, the contract language does not “grant” any stock to Plaintiff at the time of the signing. Likewise, I disagree with the first opinion’s use of the term “stock rights.” No rights were acquired until Plaintiff completed the conditions for receiving stock grants. Since the stocks were neither rights nor granted, I believe the term “stock options” more accurately reflect the conditional stock offer made to the Plaintiff under the terms of the employment contract.


. My contention that Plaintiff’s stock rights were conditioned on (1) her remaining an employee in good standing at the end of her six-month evaluation period, and (2) upon signing a covenant not to compete, is supported by the record. The record on appeal contained the letter from ASA offering employment to Plaintiff which states, “Your first six months of employment will be considered an evaluation period.” and “If you are still an employee in good standing with ASA, and assuming a January start date, you will be eligible to receive a stock grant in 2000 of 10,000 shares.” Moreover, the covenant not to compete agreement states explicitly that the covenant was given in consideration of units of stock in excess of 8,000.


. Neither the trial judge nor the parties to this appeal considered the concurring in the result opinion’s distinction between “stock options” and “stock grants” to be an issue in this matter. Indeed, plaintiff argues that the trial court erred by finding the stock options to be marital property. In response, defendant states in his brief, “The offer of employment by ASA to the Appellant,... is clear evidence that Appellant was in receipt of a nonvested interest in the stock options ... .” Moreover, even assuming this was sm “obvious issue”, our review does not permit this Court to comb the record and examine it for “obvious” issues. In any event, the contract makes it clear that the plaintiff did not receive “stock grants” at the time of her separation.


. The Covenant Not To Compete states: “In consideration of a grant in excess of 8,000 Units in the ASA Phantom Stock Program, the undersigned employee . . . shall not engage in any prohibited competitive activity.” Thus, the agreement not to compete was not required by ASA; rather, it was executed in “consideration of a grant in excess of 8,000” units of stock.


. The contract between Plaintiff and ASA states, “If you are still an employee in good standing with ASA . . . you will be eligible to receive a stock grant in 2000 of 10,000 shares.” (Emphasis added). Obviously, before plaintiff completed the conditions of her employment, she had no “right to those shards.”


. I agree that .HaM was decided before the recent amendments to our equitable distribution statute. Nonetheless, neither the amendments to the statute nor Fountain abrogated it’s holding requiring sufficient findings of fact.